MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                             Jul 25 2017, 5:37 am
court except for the purpose of establishing
                                                                           CLERK
the defense of res judicata, collateral                                Indiana Supreme Court
                                                                          Court of Appeals
estoppel, or the law of the case.                                           and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Amy Karozos                                               Curtis T. Hill, Jr.
Greenwood, Indiana                                        Attorney General of Indiana

                                                          George P. Sherman
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

H.J.,                                                     July 25, 2017
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          49A02-1609-JV-2034
        v.                                                Appeal from the Marion Superior
                                                          Court
State of Indiana,                                         The Honorable Marilyn Moores,
Appellee-Plaintiff.                                       Judge
                                                          The Honorable Geoffrey Gaither,
                                                          Magistrate
                                                          Trial Court Cause No.
                                                          49D09-1602-JD-182



Brown, Judge.



Court of Appeals of Indiana | Memorandum Decision 49A02-1609-JV-2034 | July 25, 2017           Page 1 of 15
[1]   H.J. appeals his adjudication as a delinquent for committing acts that would

      constitute theft and auto theft as level 6 felonies if committed by an adult. H.J.

      raises two issues which we consolidate and restate as whether the evidence is

      sufficient to sustain his adjudication as a delinquent. We affirm.


                                       Facts and Procedural History

[2]   On December 6, 2015, LaShawn Rogers parked in a gas station parking lot on

      38th Street in Marion County and exited her Hyundai Santa Fe. Rogers

      observed two teenagers, a “guy and girl,” the male juvenile of whom was H.J.

      born in September 2001, standing immediately in front of her vehicle as she

      pulled up and it looked to her like they were going to ask her for money.

      Transcript Volume II at 14. Rogers said “No, I don’t have any money,” and as

      she made the statement she stepped over the parking brick, fell, and “dropped

      everything” in her hand which included “the little punch thing that you lock the

      . . . car with.” Id. at 13-14. Rogers started to pick everything up, “the

      gentlemen started to pick it up, too,” and she thanked him, felt bad for having

      said that she did not have any cash, and went into the store. Id. at 14.


[3]   When Rogers exited the station, she observed H.J. and the other juvenile in her

      vehicle, “they were backing out as [Rogers] was coming out of . . . the

      building,” and H.J. was driving and the female juvenile was on the passenger

      side. Id. Rogers started yelling, said “[b]ring my truck back,” ran to the corner,

      asked a person in another vehicle for help, and eventually went back to the gas

      station and called 911. Id. at 16. Rogers had left her laptop, purse, and a cell


      Court of Appeals of Indiana | Memorandum Decision 49A02-1609-JV-2034 | July 25, 2017   Page 2 of 15
      phone in the vehicle. Rogers did not realize it at the time, but her “clicker”

      which unlocked the vehicle was missing. Id. The police took Rogers’s

      statement and took her home. Days later, Rogers had her cell phone shut off

      and obtained a replacement phone. When she received the replacement she

      “uploaded . . . pictures and stuff from the cloud . . . to get what [she] had on the

      phone from the last time,” and saw pictures of the individuals who had taken

      her vehicle. Id. at 17. Indianapolis Police Detective Kevin Kern investigated

      the case.


[4]   On February 3, 2016, the State filed a petition alleging that H.J. had committed

      acts that, if committed by an adult, would constitute theft and auto theft as level

      6 felonies. On May 4, 2016, H.J. filed a notice of alibi stating that he was at

      Incrediplex in Indianapolis at the time of the alleged event and that his cousin

      Dejuan Anderson dropped him “off at Incrediplex where he was at the time of

      the incident and then picked him up from Incrediplex.” Appellant’s Appendix

      Volume II at 67.


[5]   On May 23, 2016, the court held a denial hearing at which it admitted into

      evidence the photographs which had been taken using Rogers’s phone.1 Rogers

      testified that, when she exited her vehicle at the gas station, “there were two

      teenagers standing, like, right in front of my car as I pulled up.” Transcript

      Volume II at 13. She testified that, when she was picking up the items she




      1
          The court held a joint denial hearing for H.J. and the female juvenile.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1609-JV-2034 | July 25, 2017   Page 3 of 15
      dropped when she fell, “the gentlemen started to pick it up, too, and I was like,

      ‘Oh, thank you.’” Id. at 14. She further indicated that, when she exited the

      store, she “saw . . . the guy and the girl in [the] car, and they drove off. They

      were backing out as I was coming out of the . . . building.” Id. Rogers then

      made an in-court identification of H.J. and the female juvenile and testified that

      H.J. was driving and the female was on the passenger side. When asked “how

      close were you to the car when it was leaving,” Rogers testified “I’ll say they

      were almost out of the parking lot, but not too far that I couldn’t see their face,”

      and when asked what time of day this occurred, she indicated “[i]t was

      probably about 4:45.” Id. at 15. When asked “how good a look did you get of

      [H.J.] and [the other juvenile] when you fell,” Rogers replied “I didn’t look at

      ‘em too much when I fell, but I saw ‘em when I got out of the truck,” and when

      asked “how far were you at that time,” she answered “they were right in front

      of my truck.” Id. at 15-16.


[6]   When asked “what happened days later,” Rogers testified:

              Oh, um, days later, um, I shut my cell phone off, my personal
              cell phone off, and, um, when I got the replacement, um, I, you
              know, uploaded the cloud, um, pictures and stuff from the cloud,
              because you have to upload ‘em to get what you had on the
              phone from last time, and I uploaded ‘em and then I saw the
              pictures that the, uh, the two people on there, and I was like, “Oh
              my goodness, these are the guys that stole my truck.” And there
              was more than, you know, two kids on there, but, um, I actually,
              um, asked friends and family if they knew who these kids were
              because I have [] nieces and nephews that are school-aged, and,
              and they actually told me who they were.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1609-JV-2034 | July 25, 2017   Page 4 of 15
      Id. at 17. Rogers indicated there were ten or twelve photos downloaded, and

      when asked how many kids were on those, she answered six or seven. The

      prosecutor showed her the State’s exhibits containing photographs, and she

      indicated that she uploaded and printed the photographs and took them to a

      detective. When asked “why did you mark them,” she answered “[b]ecause

      those are the two . . . defendants that took my vehicle,” and when asked how

      she knew that, she answered “[b]ecause I saw ‘em.” Id. at 19. She also

      indicated there were not any other children at the gas station.


[7]   On cross-examination, Rogers indicated her vehicle and phone were never

      found, she did not pick the juveniles out of a lineup or give a sketch to the

      detective, she had to obtain assistance from friends and family to identify them,

      and that her Kroger card had been used by another individual, whose photo

      had been taken by a security camera, and she had never seen that individual

      before. She stated she showed her family members two pictures that were on

      the cloud, defense counsel for the female juvenile asked “[w]hy did you not

      show them the rest of the pictures,” and Rogers replied “[b]ecause those . . .

      kids weren’t involved.” Id. at 26. When asked how her family members knew

      H.J. and the other juvenile, she stated they went to school with them.


[8]   When asked if he obtained video from the gas station, Detective Kern testified

      “the problem I always have with [the] gas station at 38th and Oxford is . . . that

      they maintain three days’ worth of video, and they tape over it. . . . and I didn’t

      get the case for several days.” Id. at 43. H.J.’s defense counsel asked Detective

      Kern on cross-examination if he went to H.J.’s house and set up a recorder to

      Court of Appeals of Indiana | Memorandum Decision 49A02-1609-JV-2034 | July 25, 2017   Page 5 of 15
      record H.J.’s statement, and he responded affirmatively. He indicated that he

      provided the recording to the prosecutor’s office, and H.J.’s defense counsel

      asked for a recess and said that she had not been provided a copy of the

      recording. After a recess, H.J.’s defense counsel indicated that alibi witnesses

      were present and asked that the proceedings be bifurcated so that the witnesses

      could testify and then proceed after the recordings were received. The

      prosecutor stated that Detective Kern had the recordings and the State was not

      opposed to bifurcation to allow the defense to hear the recordings and ask

      Detective Kern any questions. The court indicated it would bifurcate the

      proceedings, permit defense counsel to present the testimony of the alibi

      witnesses, and then reschedule the matter to provide an opportunity to receive

      and review the recordings.


[9]   H.J.’s defense counsel resumed her cross-examination of Detective Kern and

      asked him if he had received information that H.J. was at Incrediplex on the

      day of the incident, and Detective Kern replied “[n]ot from him. Correct.” Id.

      at 52. When asked if he went to Incrediplex to follow up on H.J.’s alibi, he

      responded “I did not.” Id. Detective Kern indicated that H.J.’s mother called

      him after the initial interview and gave him more information and suggested

      there would be video at Incrediplex, and when asked “did you go seek that

      out,” he replied “I did not.” Id. He agreed that the only documentation he had

      been able to verify was H.J.’s picture downloaded by Rogers. He testified that

      the use of the Kroger card which had been attached to Rogers’s keys occurred

      four months after the vehicle was stolen. When asked if he agreed that the


      Court of Appeals of Indiana | Memorandum Decision 49A02-1609-JV-2034 | July 25, 2017   Page 6 of 15
       pictures were taken at the school, he answered that it appeared so. When asked

       if, in his training and experience, a business might keep video for ten or thirty

       days, Detective Kern replied “[i]t varies . . . correct.” Id. at 69.


[10]   H.J.’s defense counsel called DeJuan Anderson, H.J.’s cousin, as an alibi

       witness, and Anderson testified that he and H.J. attended church on the

       morning of December 6, 2016, after church they returned to H.J.’s house, at

       “like four, four forty-five” he left his house to drop off H.J. and three others at

       Incrediplex to play basketball, and it took “maybe twenty minutes” to travel

       from the house to Incrediplex. Id. at 91. Anderson testified that he traveled to

       a banquet at Lawrence North High School and then returned to Incrediplex to

       pick up H.J. and the others, that it would take at least twenty to thirty minutes

       to drive from Incrediplex to the gas station on 38th Street, and that to his

       knowledge H.J. does not know how to drive.


[11]   Counsel for H.J. and the other juvenile moved to dismiss the case because the

       taped statements should have been given to them. The prosecutor noted that

       the State agreed to a bifurcation to give defense counsel the recorded statements

       and argued that the bifurcation and not a dismissal was the appropriate remedy.

       The court denied the request for dismissal and scheduled continued proceedings

       for June 28th.


[12]   On June 28, 2016, the court held the scheduled hearing. Kathryn Box testified

       she was previously the lead deputy prosecutor on the cases, she had not

       received any audio records in this case, and she did not withhold them from the


       Court of Appeals of Indiana | Memorandum Decision 49A02-1609-JV-2034 | July 25, 2017   Page 7 of 15
       defense. Amy McGrath testified she was an investigative paralegal with the

       Marion County Public Defender Agency, she went to Incrediplex on March

       2nd to inquire about video and sign-in sheets, Incrediplex has video cameras,

       and that Incrediplex did not have any time sheets and was not able to provide

       any video, which she believed was because too much time had passed.


[13]   H.J.’s counsel then continued her cross-examination of Detective Kern who

       indicated that he had previously stated he had provided audio records to the

       prosecutor’s office, that he had not done so, and that there were nine recordings

       that he did not turn over. Detective Kern stated that he visited H.J.’s home, he

       wished to speak with H.J.’s mother, and that another man was present and

       attempted to discuss an alibi for H.J. When asked if the man and H.J.’s mother

       insisted H.J. was at Incrediplex, Detective Kern replied “I missed that when

       they initially said it.” Id. at 122. After playing a portion of a recording,

       Detective Kern acknowledged that Anderson and H.J.’s mother each

       mentioned Incrediplex and that he did not conduct further interviews with

       Anderson. When asked if H.J.’s mother urged him to go to Incrediplex during

       a subsequent phone call, Detective Kern answered affirmatively and testified

       “[a]t that point, that was months after, or that was like a full month after the

       charges were already filed” and “I figured the defense would explore that.” Id.

       at 124.


[14]   In closing, the prosecutor argued that photographs taken using Rogers’s stolen

       phone depicted H.J., that Rogers identified H.J. in the photographs as the

       person she observed drive away with her vehicle, and that the case was about

       Court of Appeals of Indiana | Memorandum Decision 49A02-1609-JV-2034 | July 25, 2017   Page 8 of 15
       whether the court believed Rogers’s testimony. H.J.’s defense counsel argued

       that H.J. “didn’t get a fair shake with the detective,” Rogers was shaken up on

       the day of the thefts, H.J. was not at the scene of the crime and provided an

       alibi, and the State could have preserved important video evidence. Id. at 143.

       The court took the case under consideration.


[15]   On June 30, 2016, the court entered an order finding the allegations in the

       delinquency petition to be true. On August 15, 2016, it held a dispositional

       hearing and entered a dispositional order on delinquency which discharged H.J.

       to the custody of his father, placed him on standard conditions of probation,

       and scheduled a probation review hearing.


                                                    Discussion

[16]   The issue is whether the evidence is sufficient to sustain H.J.’s adjudication as a

       delinquent for committing acts that would constitute theft and auto theft as

       level 6 felonies if committed by an adult. When the State seeks to have a

       juvenile adjudicated as a delinquent for committing an act that would be a

       crime if committed by an adult, the State must prove every element of the crime

       beyond a reasonable doubt. J.S. v. State, 843 N.E.2d 1013, 1016 (Ind. Ct. App.

       2006), trans. denied. In reviewing a juvenile adjudication, we will consider only

       the evidence and reasonable inferences supporting the judgment and will

       neither reweigh evidence nor judge the credibility of the witnesses. Id. If there

       is substantial evidence of probative value from which a reasonable trier of fact

       could conclude that the juvenile was guilty beyond a reasonable doubt, we will

       affirm the adjudication. Id. It is well established that circumstantial evidence
       Court of Appeals of Indiana | Memorandum Decision 49A02-1609-JV-2034 | July 25, 2017   Page 9 of 15
       will be deemed sufficient if inferences may reasonably be drawn that enable the

       trier of fact to find the defendant guilty beyond a reasonable doubt. Pratt v.

       State, 744 N.E.2d 434, 437 (Ind. 2001).


[17]   Ind. Code § 35-43-4-2 provided at the time of the offenses that “[a] person who

       knowingly or intentionally exerts unauthorized control over property of another

       person, with intent to deprive the other person of any part of its value or use,

       commits theft, a Class A misdemeanor” and that the offense is a level 6 felony

       if the value of the property is at least $750 and less than $50,000. (Subsequently

       amended by Pub. L. No. 166-2017 § 2 (eff. July 1, 2017)). The State alleged

       H.J. knowingly or intentionally exerted unauthorized control over Rogers’s

       property, namely, a laptop computer, a cell phone, and a purse and its contents

       including a wallet, prescription medication, and currency, with the intent to

       deprive Rogers of its value or use, in an amount greater than $750 and less than

       $50,000. Ind. Code § 35-43-4-2.5 provided at the time of the offenses that “[a]

       person who knowingly or intentionally exerts unauthorized control over the

       motor vehicle of another person, with intent to deprive the owner of . . . the

       vehicle’s value or use . . . commits auto theft, a Level 6 felony.” (Subsequently

       amended by Pub. L. No. 252-2017 § 14 (eff. July 1, 2017)). The State alleged

       H.J. knowingly or intentionally exerted unauthorized control over Rogers’s

       vehicle with the intent to deprive her of its value or use.


[18]   H.J. argues that the trial court abused its discretion in denying his motion to

       dismiss, that the taped statements withheld by Detective Kern were shown to

       contain evidence affecting his credibility and the alibi witnesses, that the State

       Court of Appeals of Indiana | Memorandum Decision 49A02-1609-JV-2034 | July 25, 2017   Page 10 of 15
       had a duty to disclose the recorded statements under Brady v. Maryland, 373
U.S. 83 (1963), and that the bifurcation or continuance was not an adequate

       remedy for the Brady violation. H.J. further contends that the State failed to

       rebut his alibi defense beyond a reasonable doubt because it failed to investigate

       or preserve evidence that would have exonerated him and that, contrary to his

       testimony on the first day of the denial hearing, Detective Kern was aware of

       both co-defendants’ alibi defenses when he first spoke with them.


[19]   The State maintains the court properly denied H.J.’s motion to dismiss, the

       court granted H.J.’s request to continue the proceedings so that the recordings

       could be reviewed, and that, because the recordings were revealed to H.J.

       during the proceedings, H.J. cannot establish a Brady violation. The State

       further maintains the evidence was sufficient to sustain H.J.’s adjudication and

       that Detective Kern’s failure to attempt to review surveillance footage from

       Incrediplex does not render the factfinder’s rejection of H.J.’s alibi defense

       invalid. It states that no evidence was offered showing surveillance footage

       from Incrediplex would have been available by the time H.J.’s mother and

       cousin first claimed that H.J. had been at Incrediplex, and that the factfinder

       had the opportunity to take the fact that Detective Kern had not sought

       surveillance footage from Incrediplex into account in considering the evidence.


[20]   “While the mere unexplained possession of recently stolen property standing

       alone does not automatically support a conviction for theft, such possession is

       to be considered along with the other evidence in a case, such as how recent or

       distant in time was the possession from the moment the item was stolen, and

       Court of Appeals of Indiana | Memorandum Decision 49A02-1609-JV-2034 | July 25, 2017   Page 11 of 15
       what are the circumstances of the possession (say, possessing right next door as

       opposed to many miles away).” Holloway v. State, 983 N.E.2d 1175, 1179 (Ind.

       Ct. App. 2013) (citations and internal quotation marks omitted). The fact of

       possession and all the surrounding evidence about the possession must be

       assessed to determine whether any rational trier of fact could find the defendant

       guilty beyond a reasonable doubt. Id. (citing Girdler v. State, 932 N.E.2d 769,

       773 (Ind. Ct. App. 2010) (noting that possession of recently stolen property is to

       be considered along with the other evidence in a case and the circumstances of

       the possession)). The trier of fact must assess all of the evidence instead of

       focusing upon one piece of evidence, such as possession of recently stolen

       property. Id. Further, it is well-settled that a defendant may be charged with

       and convicted of theft or auto theft, even if the person was not the original thief,

       so long as the elements of the offense are met. See Girdler, 932 N.E.2d at 771;

       see also Donovan v. State, 937 N.E.2d 1223, 1226 (Ind. Ct. App. 2010)

       (concluding the State was not required to show that the defendant had exclusive

       possession of the vehicle from the time of the theft to the time of his arrest but

       rather the trier of fact should look at all of the evidence to determine if the

       defendant is guilty of the offense beyond a reasonable doubt), trans. denied.


[21]   In addition, the State is not required to rebut directly a defendant’s alibi but

       may disprove the alibi by proving its own case-in-chief beyond a reasonable

       doubt. Carr v. State, 728 N.E.2d 125, 130 (Ind. 2000). A factfinder may

       disbelieve alibi witnesses if the State’s evidence makes such disbelief reasonable.

       Id. (citing Lambert v. State, 516 N.E.2d 16, 19 (Ind. 1987) (“We cannot


       Court of Appeals of Indiana | Memorandum Decision 49A02-1609-JV-2034 | July 25, 2017   Page 12 of 15
       substitute our appellate impressions for such jury credibility determinations. It

       was the jury’s role to evaluate the evidence and the testimony of witnesses, and

       the jury was entitled to find against the defendant despite his alibi evidence.”).


[22]   The record reveals Rogers’s in-court identification of H.J. as the male juvenile

       she observed driving her vehicle out of the gas station parking lot. Rogers

       indicated that, when she observed the vehicle leaving the parking lot, she was

       “not too far that I couldn’t see their face.” Transcript Volume II at 15. She also

       testified that she observed the juveniles when she exited her vehicle because

       “they were right in front of my truck.” Id. at 16. Further Rogers testified that

       “days later” she obtained a replacement phone at which time she discovered

       that photographs had been taken using her stolen phone and that two of the

       photographs depicted the individuals, including H.J., who had taken her

       vehicle. Id. at 17. Rogers observed that a number of persons were shown in the

       photographs taken using her stolen phone, she specifically recognized the two

       individuals she saw at the gas station, and there were not any other children at

       the gas station. The prosecutor and defense counsel thoroughly examined and

       cross-examined Rogers and the other witnesses. The court was able to assess

       the testimony of Rogers, Anderson, and Detective Kern and their credibility.

       The evidence of the discovery of the photographs of H.J. which had been taken

       using Rogers’s phone, the proximity in time between the thefts and the

       discovery of the photographs, and the unequivocal in-court identification

       testimony of Rogers at the denial hearing, together, is evidence from which the

       court as factfinder reasonably could have concluded that H.J. exerted


       Court of Appeals of Indiana | Memorandum Decision 49A02-1609-JV-2034 | July 25, 2017   Page 13 of 15
       unauthorized control over Rogers’s vehicle and property with intent to deprive

       her of their value or use. Based upon our review of the facts most favorable to

       the adjudication, we conclude that evidence of probative value exists from

       which a reasonable factfinder could find beyond a reasonable doubt that H.J.

       committed delinquent acts constituting theft and auto theft if committed by an

       adult.


[23]   Further, to the extent H.J. argues that the trial court abused its discretion in

       denying his motion to dismiss on the basis that the State or Detective Kern

       failed to disclose recorded statements, we observe that under Brady v. Maryland,

       373 U.S. 83, 83 S. Ct. 1194 (1963), the State has an affirmative duty to disclose

       material evidence favorable to the defendant. State v. Hollin, 970 N.E.2d 147,

       153 (Ind. 2012). To establish a Brady violation, a defendant must show (1) that

       the prosecution suppressed evidence; (2) that the evidence was favorable to the

       defense; and (3) that the evidence was material to an issue at trial. Stephenson v.

       State, 864 N.E.2d 1022, 1056-1057 (Ind. 2007), reh’g denied, cert. denied, 522 U.S.
1314 (2008). The Indiana Supreme Court has observed that, “[i]f the favorable

       evidence becomes known to the defendant before or during the course of a trial,

       Brady is not implicated.” Williams v. State, 714 N.E.2d 644, 649 (Ind. 1999)

       (citing Braswell v. State, 550 N.E.2d 1280, 1283 (Ind. 1990) (“[I]n the instant

       case, the discovery of the recorded statement occurred before the trial

       concluded. Thus appellant’s reliance on Brady is misplaced.”)), cert. denied, 528
U.S. 1170 (2000). Here, H.J. requested a bifurcation or continuance so that the

       recorded conversations between Detective Kern and those he interviewed could

       Court of Appeals of Indiana | Memorandum Decision 49A02-1609-JV-2034 | July 25, 2017   Page 14 of 15
       be obtained and reviewed, the court granted his request and scheduled a hearing

       for June 28, 2016, and his counsel thoroughly cross-examined Detective Kern

       at the June 28, 2016 hearing regarding his investigation and the contents of the

       recorded statements. H.J. had an opportunity to review the recordings prior to

       the June 28, 2016 hearing, Brady was not implicated, and the trial court did not

       abuse its discretion in denying H.J.’s request to dismiss.


                                                    Conclusion

[24]   For the foregoing reasons, we affirm H.J.’s adjudication as delinquent for

       committing acts that would constitute auto theft and theft as level 6 felonies if

       committed by an adult.


[25]   Affirmed.


       May, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1609-JV-2034 | July 25, 2017   Page 15 of 15